Exhibit 10.16

 

OCEANFIRST FINANCIAL CORP.

2000 STOCK OPTION PLAN

NON-STATUTORY OPTION AWARD AGREEMENT

 

Name of Recipient:

   _________________

Number of Shares

    

Subject to Options:

   _________________

Grant of Limited Rights:

   Yes x  No

Exercise Price:

   _________________

Term of Options:

   10 years, commencing                          (the “Date of Grant”).

Payment of Exercise Price:

   The exercise price may be paid in cash, borrowed funds (to the extent
permitted by law) or with previously acquired Common Stock.

Effective Date:

   _________________

Vesting Schedule:

   20% is earned after each year of continuous service, commencing on
             and on each              thereafter through                 .

Voting:

   The Recipient will having voting rights over the Common Stock actually
acquired only upon the exercise of the Non-statutory Stock Options and
acquisition of the Common Stock.

Distribution:

   Shares of Common Stock subject to the Non-statutory Stock Options will be
distributed as soon as practicable upon exercise.

Designation of Beneficiary:

   A Beneficiary may be designated in writing to receive, in the event of death,
any award to which the Recipient would be entitled pursuant to the OceanFirst
Financial Corp. 2000 Stock Option Plan (the “Plan”) under this Non-statutory
Option Award Agreement.

Effect of termination of

employment because of:

    

(a) Death or Disability:

   Non-statutory Stock Options which have not yet vested, vest upon death or
Disability. After termination of employment all Non-statutory Stock Options are
exercisable for one year after such termination of employment, but not after the
tenth anniversary of the Date of Grant. Vested Limited Rights may be exercised
only upon a Change in Control.

 



--------------------------------------------------------------------------------

(b) Retirement:

   All unexercised Non-statutory Stock Options that are vested as of the date of
termination are exercisable for a period of three years following termination,
but not after the tenth anniversary of the Date of Grant. All unvested
Non-statutory Stock options are forfeited and the rights to such unvested
Non-statutory Options cease upon termination of employment.

(c) Cause:

   All unvested Non-statutory Stock Options and all vested Non-statutory Stock
Options not yet exercised expire immediately upon termination of employment.

(d) Other reasons:

   All unexercised Non-statutory Stock Options that are vested as of the date of
termination are exercisable for a period of three months following termination,
but not after the tenth anniversary of the Date of Grant. All unvested
Non-statutory Stock Options are forfeited and the rights to such unvested
Non-statutory Stock Options cease upon termination of employment.

Non-Transferability:

   No Non-statutory Stock Option shall be transferable by the Recipient other
than by will or the laws of interstate succession or pursuant to a domestic
relations order or unless determined otherwise by the committee.

 

This Non-statutory Option Award Agreement is subject to the terms and conditions
of the Plan. Neither the Plan nor this grant create any right on the part of any
employee to continue in the employ of OceanFirst Bank, OceanFirst Financial
Corp. or any affiliates thereof. All capitalized terms herein shall have the
same meaning as those contained in the Plan.

 

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the committee hereof, in respect
of the Plan and this Non-statutory Option Award Agreement shall be final and
conclusive.

 

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Non-statutory
Option Award Agreement to be executed, and said recipient has hereunto set his
hand, as of              day of                 , 2005.

 

OCEANFIRST FINANCIAL CORP.

By:    

RECIPIENT

 

 